Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney's Docket No.: P089.01.01.01 (88231.1366)
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Qawami et al.     Group:	2135
Serial No.:			16/518,869   Examiner:	Tuan Thai
For:  PHASE CHANGE MEMORY IN A DUAL INLINE MEMORY MODULE.


1. 	This action is responsive to amendment filed on June 17 2022.  Claims 1 and 14 has been canceled.  Claims 2-13 and 15-21 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 2, 3, 7, 12, 15, 18, 20 and 21).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method involves issuing an activate command to a phase change memory (PCM) module during a first time interval, where a dual inline memory module (DIMM) comprises the PCM module. A row address is conveyed to the PCM module during the first time interval based on issuing the activate command. First access instruction is issued to the PCM module during a second time interval after the first time interval. A column address is conveyed to the PCM module during the second time interval based on issuing the first access instruction, wherein second access instruction is issued to the PCM module during the second time interval. The method enables avoiding collision among memory instructions, introducing additive latency to improve memory process scheduling efficiency, issuing the row address and the column address, thus avoiding timing gaps in output data. In light of the foregoing; claims 2, 3, 7, 12, 15, 18, 20 and 21, 13 and 18 of the present application are found to be patentable over the prior arts. 
	Claims 5-6, 11, 13; 4; 8-10, 16-17 and 19 further limit the allowable independent claims 2, 3, 7, 15 and 18.  These claims are therefore allowable for the same reason as being set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 01, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135